Sn the Gunited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: November 23, 2021

* Kk ok Ok ok Kk Kk kk OK OK OK KO *
OLIVIA D. THOMPSON, * UNPUBLISHED
*
Petitioner, * No. 19-887V
*
V. * Special Master Dorsey
*
SECRETARY OF HEALTH * Decision Based on Stipulation;
AND HUMAN SERVICES, * Human Papillomavirus (“HPV”) Vaccine;
* Shoulder Injury Related to Vaccine
Respondent. * Administration (“SIRVA”).
*
* oe ok OK Ok Kk Kk Kk Ok OK KK KO *

Elizabeth M. Muldowney, Sands Anderson PC, Richmond, VA, for petitioner.
Mallori B. Openchowski, US Department of Justice, Washington, DC, for respondent.

 

DECISION BASED ON STIPULATION'

On June 18, 2019, Olivia D. Thompson (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.” Petitioner alleged that as a result of human
papillomavirus (“HPV”) vaccinations on May 23, July 19, and November 27, 2017, she suffered
right shoulder injuries related to vaccine administration (“SIRVA”). Petition at 1 (ECF No. 1).

On November 23, 2021, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 51). Respondent denies that the HPV vaccines
caused or significantly aggravated petitioner’s alleged shoulder injuries, or any other injury or
her current condition. Id. at {| 6. Nevertheless, the parties agree to the joint stipulation, attached

 

' Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.

* The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.

1
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

The parties stipulate that petitioner shall receive the following compensation:
(1) A lump sum of $30,000.00 in the form of a check payable to petitioner.

This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at J 8.

The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.

IT IS SO ORDERED.

s/Nora Beth Dorsey
Nora Beth Dorsey

Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

2
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

OLIVIA D. THOMPSON,

Petitioner, No. 19-887V
Special Master Dorsey
v. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,
Respondent.

 

 

STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner, Olivia Thompson, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the human papilloma virus (“HPV”) vaccine, which vaccine is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received HPV vaccines on or about May 23, 2017, July 19, 2017, and
November 27, 2017.

3. The vaccines were administered within the United States.

4. Petitioner alleges that she suffered right shoulder injuries as a consequence of the HPV
immunizations she received on or about May 23, 2017 and/or November 27, 2017, and further
alleges that she suffered the residual effects of this injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

Page | of 5
6. Respondent denies that the vaccines caused or significantly aggravated petitioner’s
alleged shoulder injuries or any other injury or her current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the
following vaccine compensation payment:

A lump sum of $30,000.00, in the form of a check payable to petitioner,
representingcompensation forall damages that would be available under 42 U.S.C.
§ 300aa-1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper andtimely election to receive compensation pursuantto 42 U.S.C.
§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the
special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-1 5(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.

Page 2 of 5
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
forattorney’s fees and litigation costs, the money provided pursuant to this Stipulation will be used
solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-
1 5(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return forthe payments described in paragraphs 8 and 9, petitioner, in her individual
capacity, and on behalf of her heirs, executors, administrators, successors, and assigns, does
forever irrevocably and unconditionally release, acquit and discharge the United States and the
Secretary of Health and Human Services from any and all actions or causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in the
United States Court of Federal Claims, under the National Vaccine Injury Compensation Program,
42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resulted from, the HPV vaccinations administered on or about May 23, 2017, July
19, 2017, and/or November 27, 2017, as identified by petitioner in a petition for vaccine
compensation filed on or about June 18, 2019, in the United States Court of Federal Claims as
petition No. 19-887V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

Page 3 of 5
15. If the special master fails to issue a decision in complete conformity with the terms of
this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing otherthan is herein expressly stated and
clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the HPV vaccines caused petitioner’s alleged
shoulder injury or any other injury or any of her current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

Page 4 of 5
Respectfully submitted,

PETITIONER:

Obvenz Thompeon
OLIVIA THOMPSON

 

ATTORNEY OF RECORD FOR
PETITIONER:

YyAlutil A Aa ldo
ELIZABETH MULDOWNEY
Sands‘Anderson, PC |
1111 East Main Street

Suite 2400

PO Box 1998

Richmond, VA 23218-1998

(804) 783-7227

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

Dab Wleehlar, PNSc, for
TAMARA OVERBY ~~
Acting Director, Division of Injury

Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: ll a3 a]

 

AUTHORIZED REPRESENTATIVE
DA ANOL | P CENERAL:
yy (Qveees Coan ee
HEATHER L. PEARLMAN
Deputy Director
Torts Branch
Civil Division
U. S. Department of Justice
P. O. Box 146

Benjamin Franklin Station
Washington, D.C. 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

Mollori ©. Qe cle SKI
by QremoBRabrack

MALLORI B. OPENCHOWSKI
Trial Attorney
Torts Branch, Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, D.C. 20044-0146
Tel: (202) 305-0660
mallori.b.openchowski(@ usdoj.gov

 

Page 5 of 5